Citation Nr: 0500322	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
disabilities.  

2.  Entitlement to an increased disability rating for 
service-connected meniscus degeneration of the left knee, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to April 
1997. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2004.  A 
transcript of that hearing is associated with the claims 
file.  

The issues of entitlement to an increased rating for lumbar 
strain and left knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a current right 
knee disability.


CONCLUSION OF LAW

A right knee disability is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
right knee disability as secondary to service-connected 
disabilities.  As was noted in the Introduction, the 
veteran's lumbar strain and left knee disability claims are 
being remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the June 2003 
Statement of the Case (SOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
April 2002.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  There is no indication that the veteran did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in July 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records and a report of a VA examination, which will 
be described below.  The veteran and his representative have 
not identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As 
noted in the Introduction, the veteran testified at a video 
conference hearing in April 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



1.  Entitlement to service connection for a right knee 
disability, claimed  as secondary to service-connected 
disabilities.  

Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Factual background

The veteran's service medical records are negative for 
complaint, finding or diagnosis regarding the right knee.  
Service connection is in effect for lumbar strain and left 
knee disability.  

On VA examination in May 2002, the veteran reported that over 
the last two months he had noticed the onset of right knee 
pain, which he attributed in part to his underlying low back 
and left knee conditions.  On physical examination of the 
right knee, there was no tenderness to palpation over the 
greater aspect of the knee.  There was 5/5 motor strength in 
knee flexion and extension, with no evidence of muscle 
atrophy proximal or distal to his knee.  When the knee was in 
full extension, he had no evidence of joint laxity in the 
medial or lateral collateral ligament.  With the knee in 30 
degrees of flexion, he had a negative anterior and posterior 
drawer sign.  Range of motion was 0 to 130 degrees without 
limitation.  X-ray of the right knee was normal.  The 
diagnosis was normal right knee examination.  

In April 2004, the veteran testified regarding symptomatology 
attributable to the right knee and expressed his belief that 
the right knee condition was due to his service-connected low 
back and left knee conditions.  See April 2004 hearing 
transcript.  

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the matter 
of secondary service connection.  The veteran has 
consistently maintained that his claimed right knee condition 
is due to his service-connected low back and left knee 
disabilities, and there is no indication in the file that the 
veteran is claiming service connection as being directly 
related to service.  See the veteran's December 2001 claim 
(VA Form 21-4138) and the April 2004 hearing transcript, pg. 
17.  Moreover, a review of the service medical records and 
other evidence does not reveal any right knee disability.  
Based on this record, and the veteran's contentions, the 
Board will limit its analysis of the veteran's claim to the 
matter of entitlement service connection on a secondary basis 
under the provisions of 38 C.F.R. § 3.310 (2004).

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to the right knee.  
The May 2002 VA examination, which included X-rays, resulted 
in a diagnosis of normal right knee.  Post-service VA 
treatment records make no reference to a right knee 
disability.   The veteran and his representative have 
identified no medical evidence which includes a diagnosis of 
a right knee disability. 

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].

To the extent that the veteran himself contends that he has a 
right knee disability, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience occasional knee pain.  
However, this in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted]. 

In short, despite a VCAA request from the RO, the veteran has 
not submitted any evidence pertaining to diagnosis and 
treatment of a right knee disability.  In the absence of a 
diagnosed right knee disability, service connection may not 
be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  The veteran's claim fails on 
this basis alone.

With respect to Wallin element (2), service connection is in 
effect for low back and left knee conditions.  Accordingly, 
element (2) has been satisfied.

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed right knee disability to his service-connected 
disabilities.  As discussed above, the veteran is not 
competent to provide opinions on medical matters such as the 
etiology of diseases.  See Espiritu; see also 38 C.F.R. § 
3.159(a)(1).  His statements are not, therefore, probative of 
a nexus between his claimed right knee disability and his 
service-connected conditions.  See also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right knee 
disability on a secondary basis.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
disabilities, is denied.  







	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to an increased disability rating for 
service-connected meniscus degeneration of the left knee, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 40 
percent disabling.  

Reasons for remand

Additional evidence 

During the April 2004 video conference hearing, the veteran 
reported recent treatment for his service-connected left 
knee/leg at the Westside VA Medical Center (VAMC) in Chicago, 
Illinois.  See April 2004 hearing transcript, pgs. 12-13.  
This includes EMG testing.  The Board notes that the most 
recent treatment records associated with the claims file are 
dated in June 2002.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Efforts should be made to locate these records and 
associate them with the veteran's VA claims folder.

Rating criteria amendment

The veteran's service-connected lumbar strain is currently 
rated 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  During the pendency of this appeal, 
the applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
revised regulations for the evaluation of spine disabilities 
should be considered by Veterans Benefits Administration 
(VBA) in the evaluation of the service-connected low back 
strain.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board therefore remands this issue to VBA for the 
following actions:

1.  VBA should request all treatment 
records pertaining to the veteran from 
the Westside VAMC since June 2002.  All 
records obtained should be associated 
with the claims file.

2.  VBA should furnish the veteran a copy 
of the revised rating criteria for the 
disorders of the spine, effective 
September 26, 2003, and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  If it is determined that 
additional evidentiary development is 
required, to include scheduling a new 
examination, such development should be 
undertaken, as appropriate.

3.  Thereafter, VBA should adjudicate the 
increased rating issues, to include 
consideration of the revised rating 
criteria, as amended effective September 
26, 2003.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes the new schedular criteria 
applicable to spinal disability and 
should be given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


